Claims 1-6, are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, are rejected under 35 U.S.C. 103(a) as being unpatentable over Marsh, WaterWorld (6/1/2004), pp. 1-9, in view of Alchimia: Complete Guide to Solvent Cannabis Extracts (2001), pp. 1-9. 
Applicant claims a system for filtering organic compounds (e.g. cannabis) with diatomaceous earth (DE).  A crude solution in non-polar solvent is drawn through DE by a vacuum pump and the DE is further rinsed with the non-polar solvent. In preferred embodiments, the DE is in a glass Buchner funnel; plurality of filters may be attached to the vacuum; and the filtered solution may be drawn into a glass flask.
Determination of the scope and content of the prior art (MPEP 2141.01 
Marsh disclosed DE filters are widely applicable in systems for removing particles in e.g. chemical, pharmaceutical, beverage industries, etc. and that they are particularly beneficial for removing organic compounds.  A crude surface water is drawn through the DE by a vacuum pump, which allows for automation of the system; plurality of filter may be connected to the vacuum pump, which is attached through vacuum tubes.
 The system has low initial set-up and operation cost. It does not require highly educated operator. The filter is regenerated through backwash rinsing. See the entire document, particularly, pages 1-6.  

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and March is that applicant claims non-polar solvent.
The difference between the instant invention and Alchimia is that applicant claims a system.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from teachings by the prior arts and the nature of the problem to be solved: applicant wanted to advantage of the enumerated benefits of DE filters and non-polar solvents and 2) avoid the prior arts.  


    PNG
    media_image1.png
    746
    607
    media_image1.png
    Greyscale
, visited 8/30/21.  Therefore, one of ordinary skill would have been motivated to place DE filter in a funnel (claim 3); catch the solution in a glass flask (claims 2, 5) and attach the pump with vacuum tubes (claim 6) at the time the invention was made.  Having known the benefits of DE .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, are rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 15-20, of U.S. Patent No. 10,894,224. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, of U.S. Patent No. 10,894,224.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the method of filtering compounds in US ‘224, is obvious from the instantly claimed system. 

IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all foreign documents must be submitted.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
August 30, 2021